15‐2037‐cv 
Kovaco v. Rockbestos‐Surprenant Cable Corp. 




                                     In the
            United States Court of Appeals
                        For the Second Circuit
                                    ________                   
                         AUGUST TERM 2015 
                           No. 15‐2037‐cv 
                                     
                           JOSIF KOVACO, 
                         Plaintiff‐Appellant, 
                                     
                                   v. 
                                     
            ROCKBESTOS‐SURPRENANT CABLE CORPORATION, 
                         Defendant‐Appellee. 
                               ________ 
                                     
             Appeal from the United States District Court 
                   for the District of Connecticut 
                               ________
 
                      ARGUED: MAY 13, 2016 
                     DECIDED: AUGUST 22, 2016 
                             ________ 
                                  
Before: NEWMAN, CABRANES, and LOHIER, Circuit Judges. 
                             ________ 
                                  
      The principal question presented is whether the United States 
District  Court  for  the  District  of  Connecticut  (Warren  W.  Eginton, 
Judge)  erred  in  holding  that,  as  a  result  of  certain  factual 
                                               




representations plaintiff made to the Social Security Administration 
in  successfully  obtaining  Social  Security  Disability  Insurance 
benefits, plaintiff was judicially estopped from asserting that he was 
qualified  for  his  position  with  his  employer,  and  that  he  was 
therefore  unable  to  establish  a  prima  facie  case  of  discriminatory 
discharge under the Americans with Disabilities Act, Title VII of the 
Civil Rights Act of 1964, and the Age Discrimination in Employment 
Act.   

          We  conclude  that,  although  the  District  Court’s  explanation 
was  erroneous,  the  District  Court  correctly  held  that  plaintiff  was 
judicially estopped and that plaintiff consequently failed to establish 
a prima facie case of discriminatory discharge on summary judgment. 
Accordingly, because defendant is entitled to summary judgment on 
plaintiff’s  discriminatory‐discharge  claims,  and  because  we 
conclude  that  plaintiff’s  other  challenges  are  unpersuasive,  we 
AFFIRM  the  judgment  of  the  District  Court,  except  that  we 
DISMISS  for  want  of  appellate  jurisdiction  plaintiff’s  appeal  of  so 
much of the judgment as related to his claim under the Connecticut 
Fair Employment Practices Act.          

          Judge LOHIER joins fully in the judgment of the Court and files 
a concurring opinion. 

                                   ________ 
                                         
                       MICHAEL J. REILLY (Angelo Cicchiello, on the brief), 
                       Cicchiello  &  Cicchiello,  LLP,  Hartford,  CT,  for 
                       Plaintiff‐Appellant. 




                                       2 
                                              




                   
                  SUSAN  R.  OXFORD,  Attorney  (P.  David  Lopez, 
                  General  Counsel,  Jennifer  S.  Goldstein, Associate 
                  General  Counsel,  Barbara  L.  Sloan,  Acting 
                  Assistant General Counsel, on the brief), for Amicus 
                  Curiae     Equal       Employment       Opportunity 
                  Commission,  Washington,  DC,  in  support  of 
                  Plaintiff‐Appellant.  
                   
                  JEFFREY  R.  BABBIN  (Lawrence  Peikes,  on  the  brief), 
                  Wiggin  and  Dana  LLP,  New  Haven,  CT,  for 
                  Defendant‐Appellee. 
                               ________ 
                                    
                                    
JOSÉ A. CABRANES, Circuit Judge: 

       Plaintiff‐appellant  Josif  Kovaco  (“Kovaco”)  appeals  from  a 
judgment  of  the  United  States  District  Court  for  the  District  of 
Connecticut  (Warren  W.  Eginton,  Judge)  in  part  granting  summary 
judgment  to  his  former  employer,  defendant‐appellee  Rockbestos‐
Surprenant  Corporation  (“Rockbestos”),  on  his  claims  of  hostile 
work environment and discriminatory discharge.  

       In  his  amended  complaint,  Kovaco  alleged  that  he  had  been 
harassed  at  work  and  that  his  employment  was  terminated  by 
Rockbestos  based  on  his  disability,  Romanian  national  origin,  and 
age,  in  violation  of  the  Americans  with  Disabilities  Act,  42  U.S.C. 
§ 12101 et seq. (the “ADA”), Title VII of the Civil Rights Act of 1964, 
42  U.S.C.  §  2000e  et  seq.  (“Title  VII”),  the  Age  Discrimination  in 
Employment  Act,  29  U.S.C.  §  621  et  seq.  (the  “ADEA”),  and  the 




                                      3 
                                                  




Connecticut Fair Employment Practices Act, Conn. Gen. Stat. § 46a‐
60 (“CFEPA”).  

         On  September  25,  2013,  the  District  Court  granted  partial 
summary  judgment  to  Rockbestos.1  The  District  Court  held  that 
Kovaco  could  not  establish  a  prima  facie  case  of  discriminatory 
discharge under the ADA, Title VII, the ADEA, and CFEPA, because 
he was estopped from asserting that he was qualified for his position 
as  a  maintenance  mechanic  at  the  time  his  employment  was 
terminated,  due  to  certain  factual  representations  he  had  made  to 
the Social Security Administration (“SSA”) in successfully obtaining 
Social  Security  Disability  Insurance  (“SSDI”)  benefits.  The  District 
Court  did  not  address  Kovaco’s  purported  hostile‐work‐
environment  claims,  which  on  appeal  Rockbestos  contends  Kovaco 
never  pleaded,  and  the  District  Court  denied  summary  judgment 
with  respect  to  Kovaco’s  remaining  claims,  which  were  later 
unsuccessfully  tried  to  a  jury.  Following  the  trial,  Kovaco  filed  the 
instant  appeal,  challenging  the  District  Court’s  September  2013 
decision granting partial summary judgment to Rockbestos.  

         On appeal, Kovaco argues that the District Court erred when 
it  (1)  misapplied  controlling  case  law  in  holding  that,  due  to  his 
representations  to  the  SSA  and  the  SSA’s  disability  determination, 
he could not prove he was qualified for his position as of March 29, 
2010,  the  date  when  his  employment  was  terminated;  and  (2) 

     See Kovaco v. Rockbestos‐Surprenant Cable Corp., 979 F. Supp. 2d 252 (D. Conn. 
     1

2013). 




                                         4 
                                               




overlooked  Kovaco’s  hostile‐work‐environment  claims  in  its 
decision  granting  partial  summary  judgment  to  Rockbestos,  claims 
that do not turn on Kovaco’s qualification.   

       As  a  threshold  matter,  we  hold  that  we  lack  appellate 
jurisdiction  to  review  so  much  of  the  District  Court’s  judgment  as 
involves Kovaco’s CFEPA claim.  

       With  respect  to  Kovaco’s  discriminatory‐discharge  claims 
brought under the ADA, Title VII, and the ADEA, we conclude that, 
although  the  District  Court’s  explanation  of  why  Kovaco  was 
judicially  estopped  from  asserting  that  he  was  qualified  for  his 
position  was  erroneous,  the  decision  was  nevertheless  correct 
because  Kovaco  failed  to  proffer  a  sufficient  explanation  in  light  of 
the  record  why  his  assertion  that  he  was  qualified  for  his  position 
was  consistent  with  his  earlier  sworn  statement  to  the  SSA  that  he 
was “unable to work.” As a result, we agree with the District Court 
that  Kovaco  failed  to  establish  a  prima  facie  case  of  discriminatory 
discharge on summary judgment under the ADA, Title VII, and the 
ADEA.  

       Finally,  we  hold  that  to  the  extent  Kovaco  pleaded  hostile‐
work‐environment  claims  in  his  amended  complaint,  he 
subsequently  abandoned  those  claims  in  opposing  Rockbestos’s 
motion  for  summary  judgment  in  the  District  Court  by  failing  to 
address them in his brief.  

       Accordingly,  we  AFFIRM  the  judgment  of  the  District  Court 
in  its  entirety,  except  that  we  DISMISS  for  want  of  appellate 




                                       5 
                                                




jurisdiction plaintiff’s appeal of so much of the judgment as related 
to his CFEPA claim.  

                                BACKGROUND 

       Rockbestos  hired  Kovaco  in  April  2005  to  work  as  a 
maintenance      mechanic       at    its    East    Granby,    Connecticut, 
manufacturing  facility.  As  a  maintenance  mechanic,  Kovaco  was 
responsible for maintenance and repair of Rockbestos’s machinery.  

       Kovaco contends that, beginning in 2008, he was subjected to 
discrimination  at  Rockbestos  on  the  basis  of  his  Romanian  national 
origin.  Sometime  in  or  around  the  summer  of  2008,  Kovaco  was 
transferred to a new shift. Shortly after he switched shifts, several of 
his  new  coworkers  began  making  derogatory  comments  about  his 
having been born in Romania. For instance, several coworkers called 
him  names,  such  as  “Romanian  Gypsy”  or  “third‐world 
countryman,”  and  made  remarks  like  “go  back  to  Romania.”  One 
coworker also drew derogatory pictures of Kovaco with exaggerated 
features, one of which was labeled “old shit man.” Kovaco testified 
that  he  complained  to  management,  but  to  no  avail.  Rockbestos 
declined  to  investigate  his  complaints  and  refused  to  discipline  the 
accused employees.  

       In  early  December  2009,  Kovaco  sought  treatment  for  a 
deteriorating medical condition in his legs and feet and provided his 
supervisor, Greg Miller, with a note from his doctor recommending 
certain light‐duty restrictions. Later the same day, Kovaco met with 
Miller and human resources as well as his shift supervisor to discuss 




                                       6 
                                                    




a potential accommodation consistent with the recommendations of 
Kovaco’s  doctor.  Kovaco  suggested  during  the  meeting  that  he 
would  be  able  to  perform  his  job  functions  if  he  had  access  to  an 
electric  cart  as  needed.  Even  before  Kovaco  notified  Rockbestos  of 
his  medical  condition,  Rockbestos  had  provided  Kovaco  and 
members of the Maintenance Department with five electric carts and 
a forklift, along with keys to each, to facilitate their navigation of the 
500,000  square  feet  of  workspace  that  comprised  the  four‐building 
plant.  Miller  and  the  others  confirmed  that  Kovaco  would  have 
access to one of the electric carts as needed.  

         Kovaco  continued  to  experience  medical  problems  and  took 
leave  in  January  2010  under  the  Family  Medical  Leave  Act 
(“FMLA”).  Upon  his  return  the  next  month,  he  provided  a  new 
doctor’s  note  to  Miller  that  again  recommended  light‐duty 
restrictions.  Kovaco  testified  that  Miller  threw  the  note  on  the 
ground and stated, “I don’t need one other handicap in my shop.”2 
Kovaco remained on light duty and continued to use an electric cart 
as necessary until his termination in March 2010.  

         During the night shift on March 19 and 20, 2010, Kovaco had 
trouble locating an electric cart to use. Earlier in the day, Miller had 
been  advised  that  one  of  the  carts  had  a  defective  battery  that  was 
unable to hold a charge, and he therefore directed a member of his 
maintenance  staff  to  place  an  Occupational  Safety  and  Health 
Administration (“OSHA”) “lock out” tag on the cart and move it to 

      J.A. 731. “J.A.” refers to the Joint Appendix. 
     2




                                           7 
                                              




the boiler room. When Kovaco learned that a cart was in the boiler 
room,  he  entered  the  locked  boiler  room,  examined  the  cart,  and 
decided  that  the  cart  was  functional.  He  then  removed  the  OSHA 
“lock out” tag so that he could use the cart for the remainder of his 
shift.  The  cart’s  battery  subsequently  died,  and  Kovaco  abandoned 
the cart before concluding his shift. When Miller questioned Kovaco 
on  the  morning  of  March  20,  Kovaco  denied  having  taken  the  cart. 
On March 23, 2010, Kovaco confessed that he had taken the cart, and 
Rockbestos  suspended  him  pending  further  investigation,  until 
March 29, 2010.  

         On  March  25,  2010,  while  he  was  serving  his  suspension, 
Kovaco  filed  an  application  with  SSA  for  SSDI  benefits.  In  his  SSA 
application,  Kovaco  indicated  that  he  had  rheumatoid  arthritis, 
degenerative arthritis, and bone spurs in both feet; soft tissue in both 
ankles; and severe gout. He represented that each day at Rockbestos 
he had spent 7.5 hours per day walking, .5 hours per day sitting, and 
1  hour  per  day  climbing;  and  that  he  had  to  lift  and  carry  tools 
weighing  about  40  pounds  and  as  heavy  as  120  pounds.  He 
indicated  that  he  had  “stopped  working”  on  March  24,  2010 
“[b]ecause  of  [his]  conditions”  and  that  he  “became  unable  to 
work.”3 He also stated that he felt that he “was discriminated against 
because [he] couldn’t do [his] job well.”4  



      J.A. 121–23.  
     3



      J.A. 123. 
     4




                                      8 
                                                   




         On March 29, 2010, Rockbestos management met with Kovaco 
and a union representative to discuss the incident involving the cart, 
after  which  Rockbestos  informed  Kovaco  that  his  employment 
would be terminated due to his violation of company policy.  

         In  June  2010,  SSA  determined  that  Kovaco  had  been 
“disabled” under the Social Security Act beginning March 24, 2010, 
five days before his employment was terminated by Rockbestos. In 
its  “Disability  Determination  Explanation,”  the  SSA  discussed 
Kovaco’s  medical  conditions  and  stated,  among  other  findings  and 
conclusions,  that  “[p]hysical  limitations  prevent  [Kovaco]  from 
performing his past relevant work,” including that he “has a severe 
impairment[  ]  that  limits  him[  ]  to  no  more  than  sedentary  work,” 
and  that  he  can  “occasionally”  lift  or  carry  no  more  than  twenty 
pounds of weight at a time.5 

         Kovaco  filed  the  instant  action  against  Rockbestos  in  March 
2011 and filed a nine‐count amended complaint in June 2011, setting 
forth     several      claims        ranging    from    federal    employment 
discrimination to state‐law conversion.   

         The  District  Court  granted  partial  summary  judgment  to 
Rockbestos  on  September  25,  2013.  Specifically,  the  District  Court 
granted  summary  judgment  to  Rockbestos  on  Kovaco’s 
discriminatory‐discharge claims, brought under the ADA, Title VII, 
the  ADEA,  and  CFEPA;  FMLA  claims;  and  a  claim  for  intentional 

      J.A. 114–17.  
     5




                                           9 
                                                  




infliction of emotional distress. The District Court denied summary 
judgment  on  the  retaliation  claims,  brought  under  the  ADA,  Title 
VII,  the  ADEA,  and  CFEPA;  the  failure‐to‐accommodate  claims, 
brought  under  the  ADA  and  CFEPA;  and  the  theft  claims. 
Rockbestos  ultimately  prevailed  on  these  remaining  claims  at  trial. 
Following  the  District  Court’s  entry  of  judgment  for  Rockbestos  on 
May  29,  2015,  Kovaco  filed  the  instant  appeal,  challenging  the 
District Court’s grant of partial summary judgment to Rockbestos.       

                                  DISCUSSION 

     I.      Appellate Jurisdiction  

          As  a  threshold  matter,  we  must  consider  whether  we  have 
appellate jurisdiction to review certain of the challenges set forth in 
Kovaco’s appellate brief. Rockbestos contends that Kovaco failed to 
include  his  hostile‐work‐environment  claims  and  his  CFEPA  claim 
in  the  notice  of  appeal,  and  that  we  consequently  lack  appellate 
jurisdiction to review his challenges regarding these claims. In sum, 
we  hold  that  we  have  appellate  jurisdiction  to  review  the  District 
Court’s  decision  with  respect  to  the  hostile‐work‐environment 
claims, but not the CFEPA claim.   

          Under  Rule  3(c)(1)(B)  of  the  Federal  Rules  of  Appellate 
Procedure,  which  is  “jurisdictional  in  nature,”6  an  appellant’s 
“notice  of  appeal  must  .  .  .  designate  the  judgment,  order,  or  part 

     Swatch Grp. Mgmt. Servs. Ltd. v. Bloomberg L.P., 756 F.3d 73, 93 (2d Cir. 2014) 
      6

(quoting Gonzalez v. Thaler, 132 S. Ct. 641, 652 (2012)). 




                                        10 
                                                        




thereof  being  appealed.”7  This  standard  is  not  exacting.  Notices  of 
appeal  are  to  be  “construe[d]  .  .  .  liberally,  taking  the  parties’ 
intentions  into  account.”8  Nevertheless,  “our  appellate  jurisdiction 
‘depends on whether the intent to appeal from a decision is clear on 
the face of, or can be inferred from, the notice[ ] of appeal.’”9  

          Kovaco’s notice of appeal read in pertinent part as follows: 

          Kovaco . . . hereby appeals . . . from an Order granting 
          Summary         Judgment          on      Plaintiff’s      claims        of 
          discrimination  under  the  Americans  with  Disabilities 
          Act[,] 42 U.S.C. § 12101, Title VII of the Civil Rights Act 
          of  1964[,]  42  U.S.C.  §  2000e  et  seq.,  and  the  Age 
          Discrimination  in  Employment  Act[,]  29  U.S.C.  §  621–
          634, as well as his claims for back pay and front pay, . . . 
          .  [which]  was  entered  in  this  action  on  the  25th  day  of 
          September,  2013.  Judgment  became  final  on  May  29, 
          2015.10 


      Fed. R. App. P. 3(c)(1)(B). 
     7



    Sahu v. Union Carbide Corp., 548 F.3d 59, 65 (2d Cir. 2008) (quoting Shrader v. 
     8

CSX Transp., Inc., 70 F.3d 255, 256 (2d Cir. 1995)). 

      Id.  at  65–66  (brackets  omitted)  (quoting  New  Phone  Co.  v.  City  of  New  York, 
     9

498 F.3d 127, 131 (2d Cir. 2007)). 

      J.A. 1169. We note that although Kovaco stated in his notice of appeal that 
     10

he “appeals . . . from an Order,” we construe this in the circumstances presented 
to  mean  that  he  appeals  from  the  May  29,  2015  judgment  and,  on  that  appeal, 
seeks review of that order. 




                                             11 
                                                    




          We  conclude  that  Kovaco’s  notice  of  appeal  sufficiently 
manifested his intent to seek review of so much of the judgment as 
involved  his  hostile‐work‐environment  claims  brought  under  the 
ADA,  Title  VII,  and  the  ADEA.11  The  notice  aptly  described  the 
claims  as  “discrimination”  claims,  listed  the  statutes  under  which 
Kovaco  brought  the  claims,  noted  the  specific  disposition  of  the 
claims  by  the  District  Court,  and  identified  by  date  the  order  in 
which  the  District  Court  announced  the  disposition.  We  can  infer 
from  this  description—and  the  absence  of  any  exclusionary  or 
restrictive  language  therein—that  Kovaco  had  intended  to  appeal 
the grant of summary judgment to Rockbestos with respect to all of 
his  discrimination‐based  claims  brought  under  the  named  statutes, 
including  the  hostile‐work‐environment  claims.  Accordingly,  these 
claims are properly before us on appeal.  

          Kovaco’s  notice  of  appeal  did  not  manifest  his  intent, 
however, to seek review of so much of the judgment as involved his 
CFEPA  claim.  The  notice  failed  to  identify  or  describe  the  CFEPA 
claim in any way. Although the notice identified by date the order in 
which the District Court disposed of the CFEPA claim, it did so only 
in  reference  to  the  claims  brought  under  federal  discrimination 
statutes. Further, the notice included no language evincing Kovaco’s 




       Although  we  note  that  the  parties  dispute  whether  Kovaco  pleaded  these 
     11

claims  in  his  amended  complaint,  we  assume  that  he  did  so  for  purposes  of 
deciding whether we have appellate jurisdiction. 




                                          12 
                                                            




intent  to  appeal  from  the  entire  order.12  Consequently,  even 
construing  the  notice  of  appeal  liberally,  we  cannot  infer  from  the 
notice  that  Kovaco  had  intended  to  seek  review  of  the  grant  of 
summary  judgment  to  Rockbestos  with  respect  to  his  CFEPA 
claim.13  Indeed,  although  “we  may  construe  the  rules  [of  appellate 
procedure]  liberally,  we  do  not  have  the  authority  to  waive  the 
jurisdictional  requirements  of  [Rule  3(c)(1)(B)],”  and  “our 
jurisdiction is limited by the wording of the notice.”14 

          Accordingly,  because  we  lack  jurisdiction  over  the  CFEPA 
claim, Kovaco’s appeal of so much of the judgment as involved his 
CFEPA claim must be dismissed.  

           



       See  City  of  New  York  v.  Smokes‐Spirits.com,  Inc.,  541  F.3d  425,  453  (2d  Cir. 
     12

2008)  (distinguishing  between  a  notice  of  appeal  in  which  “the  [appellant] 
appealed from ‘each and every part’ of the final judgment,” which evinced intent 
to  appeal  from  the  entire  judgment,  and  notices  of  appeal  that  “generally 
specified  certain  aspects  of  an  order  or  judgment,  or  particular  orders,  but  not 
others, [and where] intent to appeal from the entire final judgment could not be 
inferred” (emphasis in original)), rev’d on other grounds, Hemi Grp., LLC v. City of 
New York, 559 U.S. 1 (2010). 

        See  Kowsh  v.  Bd.  of  Elections  of  City  of  N.Y.,  99  F.3d  78,  80  (2d  Cir.  1996) 
     13

(holding  that  a  notice  of  appeal  stating  that  plaintiffs  appealed  “from  the 
[judgment of the district court] reversing the [report and recommendation of the 
magistrate judge] that an injunction be issued” meant that “only so much of the 
district  court’s  judgment  as  denied  [the]  injunction  .  .  .  is  properly  before  us,” 
notwithstanding challenges to other rulings set forth in plaintiffs’ brief). 
     14 New Phone Co., 498 F.3d at 130. 




                                                13 
                                                      




 II.           Discriminatory‐Discharge Claims  

            We  turn  now  to  Kovaco’s  principal  argument  on  appeal, 
which  is  that  the  District  Court  misapplied  controlling  case  law  in 
holding  that,  due  to  his  representations  to  the  SSA  and  the  SSA’s 
disability determination, he could not prove he was qualified for his 
position  as  of  March  29,  2010,  the  date  when  his  employment  was 
terminated by Rockbestos.   

            “We review the district court’s grant of summary judgment de 
novo, construing the evidence in the light most favorable to the non‐
moving party.”15 

            For  the  reasons  set  forth  below,  we  conclude  that,  although 
the  District  Court’s  explanation  of  why  Kovaco  was  judicially 
estopped  from  asserting  that  he  was  qualified  for  his  position  was 
erroneous,  the  decision  was  nevertheless  correct.  Specifically, 
Kovaco  was  judicially  estopped  because  he  failed  to  proffer  a 
sufficient explanation of why his assertion that he was qualified for 
his  position  was  consistent  with  his  earlier  sworn  statement  to  the 


       Konikoff v. Prudential Ins. Co. of Am., 234 F.3d 92, 97 (2d Cir. 2000). Although 
       15

“[w]e have expressed some question as to whether the standard of review for a 
ruling  on  judicial  estoppel  should  be  de  novo  or  abuse  of  discretion,”  Chevron 
Corp. v. Donziger, No. 14‐0826, 2016 WL 4173988, at *44, ‐‐‐ F.3d ‐‐‐ (2d Cir. Aug. 
8,  2016),  the  parties  do  not  argue  which  standard  applies,  and  we  need  not 
decide the question here, where we confront only a legal question that must be 
reviewed de novo under both standards, see United States v. Legros, 529 F.3d 470, 
474 (2d Cir. 2008) (“The abuse‐of‐discretion standard incorporates de novo review 
of questions of law . . . .”).  




                                           14 
                                                             




SSA that he was “unable to work.”16 As a result, we agree with the 
District  Court  that  Kovaco  failed  to  establish  a  prima  facie  case  of 
discriminatory  discharge  on  summary  judgment  under  the  ADA, 
Title VII, and the ADEA. 

                        A. Overview  of  the  Qualification  Element  under 
                             the ADA, Title VII, and the ADEA 

          We  analyze  employment‐discrimination  claims  under  the 
ADA,  Title  VII,  and  the  ADEA  using  the  now‐familiar  burden‐
shifting framework established by the Supreme Court in McDonnell 
Douglas Corp. v. Green, 411 U.S. 792 (1973). Under that framework, a 
plaintiff  must  first  establish  a  prima  facie  case  of  discrimination, 
which  causes  the  burden  of  production  to  shift  to  the  defendant  to 
offer  a  legitimate,  nondiscriminatory  rationale  for  its  actions.17  “If 
the  defendant  satisfies  its  burden  of  production,  then  the 
presumption  raised  by  the  prima  facie  case  is  rebutted  and  drops 
from  the  case,”  such  that “[a]t  the  final stage,  the plaintiff  then  has 




       We  “may  affirm  the  judgment  of  the  district  court  on  any  ground 
     16

appearing  in  the  record.”  Konikoff,  234  F.3d  at  98  (internal  quotation  marks 
omitted). 

        See,  e.g.,  Chin  v.  Port  Auth.  of  N.Y.  &  N.J.,  685  F.3d  135,  151  (2d  Cir.  2012) 
     17

(Title  VII);  Sista  v.  CDC  Ixis  N.  Am.,  Inc.,  445  F.3d  161,  169  (2d  Cir.  2006)  (the 
ADA);  Abdu‐Brisson  v.  Delta  Air  Lines,  Inc.,  239  F.3d  456,  466  (2d  Cir.  2001)  (the 
ADEA).  




                                                 15 
                                                         




the  opportunity  to  demonstrate  that  the  proffered  reason  was  not 
the true reason for the employment decision.”18    

          To  establish  a  prima  facie  case  under  the  ADA,  Title  VII,  and 
the ADEA, a plaintiff must show, inter alia, that he was qualified for 
the  position  he  held  at  the  time  of  termination.19  In  opposing  a 
defendantʹs motion for summary judgment, “a plaintiff may satisfy 
this burden by showing that she possesses the basic skills necessary 
for performance of the job.”20 Therefore, “especially where discharge 
is  at  issue  and  the  employer  has  already  hired  the  employee,  the 
inference  of  minimal  qualification  is  not  difficult  to  draw.”21 
Notably,  the  qualification  prong  under  the  ADA  differs  from  the 
qualification  prong  under  Title  VII  and  the  ADEA,  in  that  the 
plaintiff must show under the ADA that he is “qualified to perform 



       Bucalo v. Shelter Island Union Free Sch. Dist., 691 F.3d 119, 129 (2d Cir. 2012) 
     18

(internal quotation marks omitted).  

      See Chin, 685 F.3d at 151 (Title VII); Sista, 445 F.3d at 169 (the ADA); Abdu‐
     19

Brisson, 239 F.3d at 466 (the ADEA).  

      Robinson v. Concentra Health Servs., 781 F.3d 42, 45 (2d Cir. 2015) (brackets 
     20

and internal quotation marks omitted). 

       See  Slattery  v.  Swiss  Reinsurance  Am.  Corp.,  248  F.3d  87,  92  (2d  Cir.  2001) 
     21

(explaining,  in  the  context  of  an  ADEA  claim,  that  “[t]he  qualification  prong 
must  not  .  .  .  be  interpreted  in  such  a  way  as  to  shift  onto  the  plaintiff  an 
obligation  to  anticipate  and  disprove,  in  his  prima  facie  case,  the  employer’s 
proffer of a legitimate, non‐discriminatory basis for its decision” and noting that 
“the qualification necessary to shift the burden to defendant for an explanation of 
the adverse job action is minimal”). 




                                              16 
                                                         




the  essential  functions  of  his  job,  with  or  without  reasonable 
accommodation.”22  

          Unlike  typical  discriminatory‐discharge  cases  in  which  a 
defendantʹs  motion  for  summary  judgment  is  before  the  court  for 
consideration,  however,  this  case  presents  the  question  not  of 
whether  a  plaintiff  established  that  there  was  at  least  a  genuine 
dispute of fact as to his qualification for purposes of establishing his 
prima facie case, but rather whether he was judicially estopped from 
asserting that he was qualified.    

                       B. The District Court’s Judicial Estoppel Analysis 

          The  District  Court  appears  to  have  held  that  Kovaco  was 
judicially  estopped  from  asserting  that  he  was  qualified  for  his 
position  as  of  March  29,  2010  due  to  factual  representations  in  his 
SSA application and factual findings and conclusions by the SSA in 
determining that he was disabled as of March 24, 2010. The District 
Court did not use the term “judicial estoppel,” but both cases relied 
upon by the District Court turn on judicial estoppel, and the District 
Court’s  singular  focus  on  the  SSA  proceeding  to  the  exclusion  of 
other  evidence  bolsters  this  conclusion.23  We  therefore  consider 

       Sista,  445  F.3d  at  169  (internal  quotation  marks  omitted)  (emphasis 
     22

supplied); see also 42 U.S.C. § 12111(8) (defining “qualified individual” in part to 
mean  “an  individual  who,  with  or  without  reasonable  accommodation,  can 
perform the essential functions of the employment position that such individual 
holds or desires”).  

       See  Kovaco,  979  F.  Supp.  2d  at  259  (citing  Mitchell  v.  Washingtonville  Cent. 
     23

Sch. Dist., 190 F.3d 1 (2d Cir. 1999); Nieman v. Syracuse Univ. Office of Human Res., 




                                              17 
                                                      




whether the District Court properly applied controlling case law in 
reasoning  that  Kovaco  was  judicially  estopped  from  asserting  that 
he was qualified for his position.  

          “Judicial  estoppel  applies  to  sworn  statements  made  to 
administrative  agencies  such  as  the  Social  Security  Administration 
as well as to courts.”24 We explained in Robinson v. Concentra Health 
Services,  Inc.,  a  case  that  similarly  involved  a  successful  SSA 
disability  applicant  who  later  pursued  an  employment‐
discrimination  claim  against  his  employer,  that  “[j]udicial  estoppel 
prevents  a  party  from  asserting  a  factual  position  in  a  legal 
proceeding  that  is  contrary  to  a  position  previously  taken  by  that 
party in a prior legal proceeding.”25 To establish judicial estoppel, a 
party  “must  show  that  (1)  the  party  against  whom  the  estoppel  is 
asserted took an inconsistent position in a prior proceeding and (2) 
that position was adopted by the first tribunal in some manner, such 
as by rendering a favorable judgment.”26  




No.  5:12‐CV‐732  (MAD/TWD),  2013  WL  2445098  (N.D.N.Y.  June  5,  2013)).  A 
corollary of this conclusion is that, if the District Court had not ruled based on a 
judicial estoppel theory, then the Court erred in overlooking other evidence that 
could have created a genuine dispute of fact as to whether Kovaco was qualified 
for his position. This is unlikely.   
     24 DeRosa v. Nat’l Envelope Corp., 595 F.3d 99, 103 (2d Cir. 2010). 
     25 781 F.3d at 45 (brackets and internal quotation marks omitted).  
     26 Id. (internal quotation marks omitted).  




                                           18 
                                                           




          In  Cleveland  v.  Policy  Management  Systems  Corp.,  the  Supreme 
Court  defined  the  contours  of  judicial  estoppel  in  a  case  where,  as 
here,  the  plaintiff  had  stated  in  her  SSA  application  that  she  was 
totally  disabled,  and  also  brought  claims  against  her  former 
employer  under  the  ADA  asserting  that  she  had  been  qualified  for 
her  position.27  Rejecting  the  argument  that  these  claims  were 
inherently inconsistent, the Court explained that “there are . . . many 
situations  in  which  an  SSDI  claim  and  an  ADA  claim  can 
comfortably  exist side  by  side.”28  For  example,  the Court  explained 
that a “qualified individual” under the ADA includes a person who 
can  perform  the  essential  functions  of  her  job  with  reasonable 
accommodation,  whereas  disability  under  the  Social  Security  Act 
does  not  take  into  account  the  possibility  of  reasonable 
accommodation.29  As  a  result,  “an  ADA  suit  claiming  that  the 
plaintiff  can  perform  her  job  with  reasonable  accommodation  may 
well prove consistent with an SSDI claim that the plaintiff could not 
perform her own job (or other jobs) without it.”30  


     27 526 U.S. 795 (1999). 
     28 Id. at 802–03.  

       Id.  at  803;  see  also  42  U.S.C.  §  423(d)(1)(A)  (defining  “disability”  in  part  to 
     29

mean  “inability  to  engage  in  any  substantial  gainful  activity  by  reason  of  any 
medically determinable physical or mental impairment which can be expected to 
result  in  death  or  which  has  lasted  or  can  be  expected  to  last  for  a  continuous 
period of not less than 12 months”). 

       Cleveland,  526  U.S.  at  803.  Among  other  examples  of  how  the  two  claims 
     30

could  be  consistent,  the  Supreme  Court  explained  that  “the  nature  of  an 
individual’s  disability  may  change  over  time,  so  that  a  statement  about  that 




                                                19 
                                                         




          But the Supreme Court also recognized that “in some cases an 
earlier SSDI claim may turn out genuinely to conflict with an ADA 
claim,” observing that “a plaintiff’s sworn assertion in an application 
for disability benefits that she is, for example, ‘unable to work’ will 
appear  to  negate  an  essential  element  of  her  ADA  case—at  least  if 
she  does  not  offer  a  sufficient  explanation.”31  The  Court  therefore 
held  that  “an  ADA  plaintiff  cannot  simply  ignore  the  apparent 
contradiction that arises out of the earlier SSDI total disability claim. 
Rather,  she  must  proffer  a  sufficient  explanation.”32  The  Court 
concluded: “To defeat summary judgment, that explanation must be 
sufficient to warrant a reasonable juror’s concluding that, assuming 
the  truth  of,  or  the  plaintiff’s  good‐faith  belief  in,  the  earlier 
statement,  the  plaintiff  could  nonetheless  ‘perform  the  essential 
functions’             of    her    job,     with       or     without         ‘reasonable 
accommodation.’”33  


disability  at  the  time  of  an  individual’s  application  for  SSDI  benefits  may  not 
reflect  the  individual’s  capacities  at  the  time  of  the  relevant  employment 
decision.” Id. at 805. 
     31 Id. at 805–06.  
     32 Id. at 806. 

      Id. at 807. The Court in Cleveland emphasized that the case did not involve 
     33

“directly  conflicting  statements  about  purely  factual  matters,  such  as  ‘The  light 
was  red/green,’  or  ‘I  can/cannot  raise  my  arm  above  my  head.’”  Id.  at  802.  The 
Court  explained  that  “[a]n  SSA  representation  of  total  disability  differs  from  a 
purely  factual  statement  in  that  it  often  implies  a  context‐related  legal 
conclusion, namely, ‘I am disabled  for purposes of the Social Security  Act.’” Id. 
The  Court  noted  that  it  “consequently  leaves  the  law  related  to  the  former, 
purely  factual,  kind  of  conflict  where  [the  Court]  found  it.”  Id.;  see  DeRosa,  595 




                                              20 
                                                      




          Here, Kovaco proffered an explanation on summary judgment 
as  to  how  his  sworn  statement  in  his  SSA  application  that  he  was 
“unable to work” as of March 24, 2010 did not “negate [the] essential 
element of [his] ADA case” that he was qualified for his position on 
March  29,  2010.34  Like  the  plaintiff  in  Cleveland,  Kovaco  explained 
that  he  was  disabled  within  the  meaning  of  the  Social  Security  Act 
on March 24, 2010, but that he nevertheless was qualified under the 
ADA  on  March  29,  2010,  because  he  would  have  been  able  to 
perform his essential job functions on that date if he had reasonable 
accommodation  in  the  form  of  an  electric  cart.35  The  necessary 
implication of this explanation is that Kovaco was “unable to work” 
beginning March 24, 2010 only because he did not have access to an 
electric  cart.  The  District  Court  rejected  this  explanation,  however, 
concluding that “[a]n electric cart would not remedy the majority of 
[his]  job‐related  deficiencies.”36  The  Court  cited  the  factual 
representations  in  Kovaco’s  SSA  application  regarding  the  physical 
demands  of  his  job,  as  well  as  the  SSA’s  factual  findings  and 
conclusions that Kovaco was “fit only for sedentary work and [was] 
limited to occasionally lifting up to twenty pounds.”37 On this basis, 

F.3d  at  103  (“Cleveland  therefore  did  not  displace  traditional  estoppel  analysis 
where  the  issue  with  respect  to  a  plaintiff’s  prior  statements  is  a  purported 
factual contradiction.”). 
     34 Cleveland, 526 U.S. at 806. 
     35 J.A. 390–91.  
     36 Kovaco, 979 F. Supp. 2d at 259. 
     37 Id.  




                                           21 
                                              




the District Court held that Kovaco could not establish that he was 
qualified for his position with reasonable accommodation, under the 
ADA,  nor  under  Title  VII  and  the  ADEA,  “as  reasonable 
accommodation is not implicated” by these statutes.38    

          We conclude that the District Court erred in holding that the 
SSA’s factual findings and conclusions that Kovaco was “fit only for 
sedentary  work  and  [was]  limited  to  occasionally  lifting  up  to 
twenty pounds,” in conjunction with Kovaco’s factual statements to 
the  SSA  about  the  more  onerous  physical  demands  of  his  job, 
judicially  estopped  him  from  asserting  that  he  would  have  been 
qualified to perform his essential job functions if he had reasonable 
accommodation.  

          First, the SSA’s specific factual findings and conclusions have 
no  estoppel  effect  insofar  as  they  appear  to  be  untethered  to  any 
specific  position  taken  by  Kovaco  before  the  SSA.  In  his  SSA 
application, Kovaco described his medical conditions and diagnoses, 
as well as the physical demands of his position, and concluded that 
he  was  “unable  to  work”  and  that  he  had  stopped  working  on 
March  24,  2010  “[b]ecause  of  [his]  conditions.”39  But  he  did  not 
assert or otherwise suggest that he could lift only twenty pounds of 
weight  or  that  he  was  unable  to  walk  or  stand  and  was  capable  of 
only  sedentary  work.  This  is  not  to  say  that  the  SSA’s  ultimate 


     38 Id. 
     39 J.A. 120–29.  




                                     22 
                                                      




determination  was  irrelevant.  Indeed,  for  Kovaco  to  have  been 
judicially  estopped,  his  earlier  position  before  the  SSA  must  have 
been “adopted by the [SSA] in some manner, such as by rendering a 
favorable  judgment.”40  But  this  does  not  mean  that  Kovaco  is 
estopped from taking a position inconsistent with the SSA’s position 
where Kovaco had not taken the position himself.41 Judicial estoppel 
does not reach so far.   

          Second, even if Kovaco were estopped from taking a position 
clearly inconsistent with the SSA’s position that he was “fit only for 
sedentary  work  and  is  limited  to  occasionally  lifting  up  to  twenty 
pounds,”  this  would  not  preclude  Kovaco  from  taking  the  different 
position  that  he  could  perform  his  essential  job  functions  with 
reasonable  accommodation.  “We  have  cautioned  .  .  .  that  before 
applying  judicial  estoppel  to  factual  claims  in  ADA  cases,  a  court 
must  carefully  consider  the  contexts  in  which  apparently 
contradictory  statements  are  made  to  determine  if  there  is,  in  fact, 
direct  and  irreconcilable  contradiction.”42  If  Kovaco  could  perform 


     40 Robinson, 781 F.3d at 45 (internal quotation marks omitted).  

      See Rodal v. Anesthesia Grp. of Onondaga, P.C., 369 F.3d 113, 119 (2d Cir. 2004) 
     41

(“The  law  in  this  circuit  recognizes  that  when  an  individual’s  prior  submission 
regarding  his  disability  to  an  adjudicatory  body  contains  a  purely  factual 
statement that directly contradicts a statement made in a subsequent ADA claim, 
and  the  two  cannot  be  reconciled  with  any  amount  of  explanation,  judicial 
estoppel  will  preclude  the  ADA  claim.”  (brackets  and  internal  quotation  marks 
omitted) (emphasis supplied)). 
     42 DeRosa, 595 F.3d at 103 (internal quotation marks omitted). 




                                           23 
                                                      




only  sedentary  work  and  lift  only  up  to  twenty  pounds  of  weight, 
this  is  not  “clearly  inconsistent”  with  the  possibility  that  Kovaco 
could  meet  the  more  onerous  physical  demands  of  his  job  with 
reasonable  accommodation.43  For  example,  with  reasonable 
accommodation,  he  would  not  necessarily  need  to  walk  several 
hours  a  day—a  demand  of  the  job  for  those  without  reasonable 
accommodation—because  he  could  use  an  electric  cart  to  traverse 
the facility.  

          In sum, the District Court erred in reasoning that Kovaco was 
judicially estopped based on factual findings and conclusions by the 
SSA  that  do  not  appear  to  represent  Kovaco’s  position  before  the 
SSA,  and  that  in  any  event  were  not  clearly  inconsistent  with  his 
later  assertion  that  he  was  qualified  to  perform  the  essential 
functions of his job with reasonable accommodation. As we discuss 
below,  however,  Kovaco  is  nevertheless  judicially  estopped  for 
independent reasons.  


       See id. (noting that judicial estoppel typically applies if, inter alia, “a party’s 
     43

later position is clearly inconsistent with its earlier position” (internal quotation 
marks omitted)); Parker v. Columbia Pictures Indus., 204 F.3d 326, 333 (2d Cir. 2000) 
(“[S]ummary judgment may be appropriate under Cleveland where the SSDI and 
ADA  claims  involve  directly  conflicting  statements  about  purely  factual 
matters.”  (internal  quotation  marks  omitted)).  The  purported  factual 
contradiction  here  would  be  unlike  that  in  Mitchell  v.  Washingtonville  Central 
School  District,  where  we  held  that  the  plaintiff—who  had  previously  stated  to 
the SSA that he was incapable of standing or walking and that he required work 
that  could  be  performed  seated—was  judicially  estopped  from  taking  the 
contrary  factual  position  in  support  of  his  ADA  claim  that  he  could  walk  and 
stand and was thus qualified for his position. 190 F.3d at 7–8.  




                                           24 
                                                           




                        C. Why  Kovaco  Is  Judicially  Estopped  from 
                            Establishing  That  He  Was  Qualified  For  His 
                            Position 

          Although  the  District  Court’s  explanation  was  erroneous,  its 
decision  that  Kovaco  was  estopped  from  asserting  that  he  was 
qualified was nevertheless correct. As noted above, the explanation 
proffered by Kovaco was that he was unable to work for purposes of 
the  Social  Security  Act,  but  that  he  was  nonetheless  qualified  to 
work if he had reasonable accommodation in the form of an electric 
cart, implying that he lacked an electric cart when he stated he was 
“unable  to  work.”  The  evidence  adduced  on  summary  judgment, 
however,  conclusively  establishes  that  Kovaco  had  an  electric  cart 
during his shifts when he stated to the SSA that he was “unable to 
work,”  belying  his  explanation  that  he  was  only  “unable  to  work” 
because  he  lacked  reasonable  accommodation.  In  other  words, 
although an  explanation  like Kovaco’s  might be sufficient  to  defeat 
summary judgment in other circumstances—such as those presented 
in  Cleveland44—it  fails  to  defeat  Rockbestosʹs  motion  for  summary 

      See Cleveland, 526 U.S. at 803 (“The result is that an ADA suit claiming that 
     44

the plaintiff can perform her job with reasonable accommodation may well prove 
consistent with an SSDI claim that the plaintiff could not perform her own job (or 
other jobs) without it.” (emphasis in original)); see also Parker, 204 F.3d at 333–34 
(concluding  that  plaintiff’s  “statement  in  his  SSDI  application  that  he  ‘became 
unable  to  work’  .  .  .  and  that  he  was  ‘still  disabled’  does  not  dictate  the  factual 
conclusion  that  he  was  incapable  of  returning  .  .  .  with  other  accommodation,” 
noting  also  that  “Cleveland  .  .  .  gives  ADA  plaintiffs  wide  latitude  to  overcome 
apparent conflicts between their SSDI applications and their statements alleging 
discriminatory discharge”). 




                                                25 
                                                        




judgment on the record before us, which makes clear that Kovaco’s 
later assertion is inconsistent with his sworn statement to the SSA.   

          The record shows that Kovaco indisputably was able to use an 
electric  cart  as  necessary  during  his  shifts  leading  up  to  his 
suspension  on  March  23,  2010,  notwithstanding  his  subsequent 
statement to the SSA during his suspension that he was “unable to 
work.”45 The jury verdict in favor of Rockbestos on Kovaco’s failure‐
to‐accommodate  claims  confirmed  this  fact.  The  District  Court 
instructed  the  jury  that  it  “must  determine  whether  defendant 
accommodated plaintiff by taking reasonable steps to ensure that an 
electric  cart  was  available  for  his  use  as  needed.”46  In  its  special 
verdict  form,  the  jury  indicated  that  Kovaco  had  not  proved  that 
Rockbestos             “failed    to    provide      him       with      a    reasonable 
accommodation for his medical restrictions with respect to climbing 
and walking,”47 a finding that Kovaco does not challenge on appeal. 
Finally,  perhaps  in  light  of  the  weight  of  evidence  and  the 
subsequent  jury  verdict,  Kovaco  has  conceded  on  appeal  that  he 



       For example, when asked during his deposition whether he was able to use 
     45

the  electric  cart  during  the  third  shift  which  he  worked,  Kovaco  responded, 
“Every  night  for  the  last  three  weeks  before  I  got  fired,  yes.”  J.A.  173–74.  In 
response  to  a  similar  question  about  whether  he  had  used  a  particular  cart 
previously,  Kovaco  responded,  “Oh,  yes.  Every  day  for  the  last  two  weeks, 
because I went on third shift. Every day I was using it.” J.A. 155.  
     46 J.A. 1156.  
     47 J.A. 1143.  




                                             26 
                                                      




“agrees that he was able to successfully perform his job duties with 
the use of a cart from December 2009 through March 19, 2010.”48 

          Based on the foregoing, Kovaco’s explanation of the apparent 
contradiction  between  his  sworn  statement  to  the  SSA  that  he  was 
“unable  to  work”  beginning  March  24,  2010,  and  his  assertion  in 
support  of  his  discriminatory‐discharge  claims  that  he  was 
nonetheless qualified to perform his essential job functions when his 
employment  was  terminated  on  March  29,  2010,  is  insufficient  to 
defeat  summary  judgment.  A  reasonable  juror  who  assumes  the 
truth  of  Kovaco’s  sworn  statement  that  he  was  “unable  to  work” 
beginning March 24, 2010, despite conclusive evidence that Kovaco 
was  able  to  use  an  electric  cart  as  necessary,  cannot  also  believe 
Kovaco’s  explanation  that  five  days  later,  on  March  29,  2010,  he 
could  nonetheless  perform  the  essential  functions  of  his  job  if  only 
he had access to a cart. In light of the evidence on the record before 
us,  the  explanation  proffered  by  Kovaco  does  not  reconcile  the 


       Pl. Suppl. Br. 1, ECF No. 92. By circumscribing this concession to the time 
     48

period  between  December  2009  and  March  19,  2010—even  though  he  was  not 
suspended until March 23, 2010—Kovaco seems to imply that he was denied an 
electric  cart  between  March  20  and  his  suspension  on  March  23.  To  be  sure, 
Kovaco appears to have had difficulty locating a cart during his shift on March 
19–20, 2010, until he extricated the cart bearing the OSHA “lock out” tag from the 
boiler  room,  leading  to  his  suspension.  Kovaco  testified  during  his  deposition, 
however, that he was able to use a cart without exception in the weeks leading 
up  to  the  March  29  termination  of  his  employment,  see  ante  note  45,  which  is 
consistent with the jury verdict on his failure‐to‐accommodate claims. He did not 
argue  otherwise  in  his  summary  judgment  brief  or  in  his  appellate  brief, 
obviating the need for us to consider this implied argument. 




                                           27 
                                                           




apparent  contradiction  between  his  statement  to  the  SSA  and  his 
current  litigation  position,  and  we  conclude  that  the  two  positions 
are clearly inconsistent.49  

          We  also  reject  Kovaco’s  explanation  on  appeal  that 
“notwithstanding  the  Plaintiff’s  representation  to  the  SSA,  he 
continued  to  perform  his  job duties  without  issue  through  the  date 
of  the  termination  of  his  employment.”50  This  assertion  may  be 

       We do not mean to foreclose the possibility that a plaintiff such as Kovaco 
     49

can avoid judicial estoppel where the evidence does not conclusively undermine 
his explanation. Nor do we mean to foreclose the possibility that Kovaco could 
have successfully proffered an explanation that he had a “good‐faith belief” that 
he was unable to work beginning March 24, 2010, due to the perceived denial of 
reasonable accommodation, which belief turned out to be mistaken, or due to a 
mistaken diagnosis. See Cleveland, 526 U.S. at 807 (“To defeat summary judgment, 
th[e]  explanation  must  be  sufficient  to  warrant  a  reasonable  juror’s  concluding 
that,  assuming  the  truth  of,  or  the  plaintiff’s  good‐faith  belief  in,  the  earlier 
statement, the plaintiff could nonetheless ‘perform the essential functions’ of her 
job, with or without ‘reasonable accommodation.’” (emphasis supplied)); see also 
Mitchell,  190  F.3d  at  6  n.2  (“We  have  recognized  that  judicial  estoppel  does  not 
apply  when  the  first  statement  resulted  from  a  good  faith  mistake  or 
unintentional error.” (internal quotation marks omitted)). But these were not the 
explanations proffered by Kovaco, so we need not consider them here.  

        Pl.  Br.  35;  see  id.  at  36  (“It  was  undisputed  that  the  Plaintiff  was  able  to 
     50

perform  his  job  up  to  the  termination  of  his  employment.”);  id.  at  39  (“Plaintiff 
has  set  forth  a  significant  factual  basis  in  support  of  his  claims  that  he  was 
qualified for his job, with an accommodation, despite his representations to the 
SSA,  by  demonstrating  that  he  continued  to  do  his  job  up  until  the  date  of  his 
termination . . . .”); id. at 41 (“[I]n light of the evidence that Plaintiff performed all 
of the duties of his job up to the date of his termination without accommodation . 
. . the Court should have denied Summary Judgment.”); see also J.A. 136 (Kovaco 
deposition  testimony  suggesting  that  he  was  able  to  work  when  he  applied  for 
disability benefits).   




                                                28 
                                                     




true—especially  in  light  of  the  evidence  discussed  above—but  this 
position  is  clearly  inconsistent  with  Kovaco’s  statement  in  his  SSA 
application  that  he  was  “unable  to  work”  during  that  same  time 
period.  If  anything,  this  explanation,  like  the  one  advanced  by  the 
plaintiff in Robinson, “demonstrates only that [Kovaco’s] statements 
to the SSA . . . may have been false, but does not sufficiently explain 
the contradiction between the statements [to the SSA] and [this new] 
litigation position.”51  

          In sum, Kovaco has failed to proffer a sufficient explanation of 
how  his  assertion  in  support  of  his  ADA,  Title  VII,  and  ADEA 
claims that he was qualified for his position on March 29, 2010 is not 
“clearly  inconsistent”  with  his  earlier  sworn  statement,  adopted  by 
the SSA, that he was “unable to work” beginning March 24, 2010, a 
period  during  which  he  was  provided  with  reasonable 
accommodation.52  As  a  result,  we  hold  that  Kovaco  is  judicially 
estopped  from  asserting  that  he  could  perform  his  essential  job 
functions—with or without reasonable accommodation—at the time 
that  his  employment  was  terminated  by  Rockbestos.  Accordingly, 

       Robinson, 781 F.3d at 47; see also Lee v. City of Salem, 259 F.3d 667, 674 (7th 
     51

Cir. 2001) (“Cleveland’s analysis suggests that an ADA plaintiff may not, simply 
by disavowing a prior claim of total disability, perform an about‐face and assert 
that he is a ‘qualified individual’ who is capable of working. . . . [T]he plaintiff 
must proceed from the premise that his previous assertion of an inability to work 
was true, or that he in good faith believed it to be true, and he must demonstrate 
that  the  assertion  was  nonetheless  consistent  with  his  ability  to  perform  the 
essential functions of his job.”).  
     52 DeRosa, 595 F.3d at 103 (internal quotation marks omitted).  




                                          29 
                                                      




we  also  hold  that  he  has  failed  to  establish  a  prima  facie  case  of 
discriminatory discharge under the ADA, Title VII, and the ADEA, 
and  we  uphold  the  District  Court’s  grant  of  summary  judgment  to 
Rockbestos on these claims.     

          III.   Hostile‐Work‐Environment Claims 

          We  next  consider  Kovaco’s  contention  that  the  District  Court 
erroneously  granted  summary  judgment  to  Rockbestos  on  his 
hostile‐work‐environment claims, brought under the ADA, Title VII, 
and  the  ADEA.  We  reject  this  contention  as  meritless  because  we 
conclude that, assuming arguendo that Kovaco pleaded such claims, 
he abandoned them at the summary judgment stage.  

          As  an  initial  matter,  the  parties  dispute  whether  Kovaco 
pleaded  hostile‐work‐environment  claims  in  his  amended 
complaint.53  Although  we  harbor  doubt  as  to  whether  Kovaco 
adequately  pleaded  hostile‐work‐environment  claims,  we  need  not 
resolve  this  issue.  Even  if  we  assume  that  Kovaco  pleaded  hostile‐
work‐environment claims, he abandoned them in the District Court 
by failing to argue that they should survive Rockbestos’s motion for 
summary judgment.   

          In  Jackson  v.  Federal  Express,  we  held  that  when  a  counseled 
party  moves  for  summary  judgment,  “a  partial  response  [by  the 
non‐movant]  arguing  that  summary  judgment  should  be  denied  as 


     53 See Pl. Br. 41–44; Def. Br. 46–49.  




                                               30 
                                                    




to  some  claims  while  not  mentioning  others  may  be  deemed  an 
abandonment  of  the  unmentioned  claims.”54  We  explained  that 
“[p]leadings  often  are  designed  to  include  all  possible  claims  or 
defenses,  and  parties  are  always  free  to  abandon  some  of  them.”55 
And  insofar  as  summary  judgment  “is  known  as  a  highly  useful 
method  of  narrowing  the  issues  for  trial,”  it  follows  that 
“preparation  of  a  response  to  a  motion  for  summary  judgment  is  a 
particularly  appropriate  time  for  a  non‐movant  party  to  decide 
whether  to  pursue  or  abandon  some  claims  or  defenses.”56 
Accordingly,  “[g]enerally,  but  perhaps  not  always,  a  partial 
response  reflects  a  decision  by  a  party’s  attorney  to  pursue  some 
claims or defenses and to abandon others,” and “a court may, when 
appropriate,  infer  from  a  party’s  partial  opposition  that  relevant 
claims or defenses that are not defended have been abandoned.”57 If 
a  district  court  so  holds,  it  “should  .  .  .  include  a  finding  of 
abandonment of undefended claims or defenses.”58 

          Here,  Rockbestos  moved  in  November  2012  for  summary 
judgment  on  all  claims  in  the  amended  complaint.  Kovaco  protests 
that  “it  is  clear  that  [Rockbestos]  was  seeking  summary  judgment 


     54 766 F.3d 189, 195 (2d Cir. 2014). 
     55 Id. at 196. 
     56 Id. 
     57 Id. at 196, 198. 
     58 Id. at 198. 




                                             31 
                                                  




only  as  it  related  to  [his]  claim  of  discriminatory  discharge,  and  it 
was not seeking summary judgment as to [his] national origin, age, 
and  disability  hostile[‐]work[‐]environment  claims.”59  But  the  plain 
language of Rockbestos’s motion for summary judgment—which at 
the  outset  argues  that  Rockbestos  is  entitled  to  summary  judgment 
on  “each  of  plaintiff’s  claims”—belies  this  conclusion.60  We  thus 
treat Rockbestos’s motion as one that requested summary judgment 
on  all  of  the  claims  in  Kovaco’s  amended  complaint,  including  the 
purported hostile‐work‐environment claims.   

          In  response  to  Rockbestos’s  global  motion  for  summary 
judgment,  Kovaco  filed  a  brief  in  opposition,  but  the  brief  failed  to 
support  or  even  address  the  purported  hostile‐work‐environment 
claims.  In  fact,  the  argument  section  of  the  brief  specifically 
enumerates  Kovaco’s  claims  and  argues  extensively  why  each 
should  survive  summary  judgment,  but  the  brief  is  bereft  of  any 
mention of the purported hostile‐work‐environment claims, let alone 
argument  why  these  claims  should  survive  summary  judgment.61 
Kovaco’s motion for reconsideration similarly failed to mention the 


     59 Pl. Br. 45. 

      See J.A. 60 (“Defendant . . . hereby moves pursuant to Fed. R. Civ. P. 56 for 
     60

an Order entering summary judgment in its favor as to the claims alleged in the 
Amended Complaint filed by plaintiff . . . in the above‐captioned case.”); J.A. 65 
(“Because exhaustive discovery has revealed the absence of any genuine issue of 
material fact as to each of plaintiff’s claims, summary judgment should enter for 
defendant on all counts.”). 
     61 See J.A. 386–417. 




                                        32 
                                                          




purported  hostile‐work‐environment  claims.62  Kovaco  did  not  raise 
the  hostile‐work‐environment  claims  until  four  months  after  filing 
his  motion  for  reconsideration  and  almost  a  year  after  filing  his 
initial  brief  in  opposition  of  summary  judgment,  when  he  finally 
filed a “supplemental memorandum” in support of reconsideration 
in which he argued that the District Court overlooked the claims.63   

          Applying  Jackson,  we  hold  that  Kovaco  abandoned  in 
opposing  summary judgment any hostile‐work‐environment claims 
he  may  have  pleaded  in  his  amended  complaint.  As  discussed 
above, Rockbestos moved for summary judgment on all claims, and 
Kovaco  opposed  the  motion  with  respect  to  all  but  the  purported 
hostile‐work‐environment  claims.  In  these  circumstances,  we  infer 
from Kovaco’s failure to mention the claims that he had abandoned 
them.64           



     62 See J.A. 1107–19. 

       Def. App. 1–7. The District Court “granted” the motion for reconsideration 
     63

but,  without  addressing  Kovaco’s  new  arguments  regarding  his  purported 
hostile‐work‐environment  claims,  indicated  that  it  “adhere[d]  to  its  previous 
decision to grant summary judgment on plaintiff’s discrimination and front and 
back pay claims.” J.A. 1142.  

        See  Jackson,  766  F.3d  at  198.  As  noted  above,  ordinarily  if  a  district  court 
     64

concludes that a plaintiff has abandoned a claim, the district court must “include 
a  finding  of  abandonment  of  [the] undefended  claims”  in  its  decision. Id.  Here, 
the District Court made no such finding, likely because it was unaware from the 
face of the amended complaint and the briefing prior to the supplemental motion 
for reconsideration that Kovaco had intended to plead hostile‐work‐environment 
claims. In any event, we are free to affirm on any ground appearing in the record, 




                                               33 
                                                        




                                      CONCLUSION 

        We  have  reviewed  all  of  plaintiff’s  arguments  on  appeal  and 
find  them  to  be  without  merit.  We  thus  AFFIRM  the  May  29,  2015 
judgment  of  the  District  Court  in  its  entirety,  except  that  we 
DISMISS plaintiff’s appeal of so much of the judgment as involved 
his CFEPA claim. 

         




even  if  it  is  not  one  on  which  the  District  Court  has  rested  its  decision.  See 
Konikoff, 234 F.3d at 97–98.  




                                             34 
 1    LOHIER, Circuit Judge, concurring: 

 2          I concur fully in the majority opinion.  I write separately to reinforce an 

 3    important point made by the Equal Employment Opportunity Commission in its 

 4    amicus brief: A disabled plaintiff can demonstrate that he was qualified for the 

 5    position under Title VII or the Age Discrimination in Employment Act (the 

 6    “ADEA”) by showing that he could perform the job with or without a reasonable 

 7    accommodation.  In other words, he “must show only that he possesse[d] the 

 8    basic skills necessary for performance of [the] job.”  Slattery v. Swiss Reinsurance 

 9    Am. Corp., 248 F.3d 87, 91–92 (2d Cir. 2001) (quotation marks omitted).  If this 

10    were not the rule, a disabled worker who performed his job with a reasonable 

11    accommodation would be unable to establish a prima facie case of discriminatory 

12    discharge under Title VII or the ADEA even if he were discharged based on his 

13    race, color, religion, sex, national origin, or age.  As the majority opinion 

14    implicitly recognizes, Title VII, the ADEA, and the Americans with Disabilities 

15    Act together work to foreclose that possibility.